.;
     ... ,
     ;;. -~Ao 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                    .
                                                                                                                                                            Page I of!   pr
                                               UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                                                                    (For Offenses Committed On or After November l, 1987)
                                                   V.

                              Geronimo Gallegos-Cruz                                                Case Number: 3:19-mj-23759

                                                                                                   Lupe C Rodriguez
                                                                                                   Defendant's Attorney


        REGISTRATION NO.
        THE DEFENDANT:
         lg] pleaded guilty to count(s) _l_of_C_o_m---"--'pl_ai_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                       Nature of Offense                                                                         Count Number(s)
        8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                               1

         D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:
                                                                                        ,;            1 ;-·
                                          •    TIME SERVED                              X• __         i_'_.::>_ _ _ _ _ _ _ days

         IZl Assessment: $10 WAIVED lg] Fine: WAIVED
         IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United .States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Thursday, September 12, 2019
                                                                                             Date of Imposition of Sentence
                                                                                                                        _., .~-- ..--
                                      ✓


       Received ____/___·_v1-
                           1
                             •_ __
                                  /    ·..Ce'--0

                                                                                              J'      ~
                                                                                                       . ,-···\I \ ..::::.-J
                                                                                                   /'~1.,1\       I..
                                                                                                                        J,, • ·
                                                                                                                      . . .,_~
                                                                                                                        ~   \~
                      DUSM            ._/
                                                                                             HONORABLE RICHARD L. PUGLISI
                                                                                             UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                   3:19-mj-23759
